Order entered October 23, 2015.




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01034-CR

                           THE STATE OF TEXAS, Appellant

                                             V.

                           GILBERTO SOSTONES, Appellee

                    On Appeal from the 203rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F14-75964-P

                                         ORDER
                        Before Justices Bridges, Francis, and Myers

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate in this appeal INSTANTER.


                                                   /s/   LANA MYERS
                                                         JUSTICE